Metropolitan Lofts of NY, LLC v Metroeb Realty 1, LLC (2020 NY Slip Op 07372)





Metropolitan Lofts of NY, LLC v Metroeb Realty 1, LLC


2020 NY Slip Op 07372


Decided on December 9, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2019-04936
 (Index No. 503441/12)

[*1]Metropolitan Lofts of NY, LLC, appellant,
vMetroeb Realty 1, LLC, et al., respondents.


Kravet & Vogel, LLP (Donald J. Kravet and Mischel & Horn, P.C., New York, NY [Scott T. Horn], of counsel), for appellant.
Loeb & Loeb LLP, New York, NY (Wook Hwang of counsel), for respondents RedSky Capital, LLC, and RedSky JZ Roebling, LLC.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Sylvia G. Ash, J.), dated May 1, 2019. The order, insofar as appealed from, granted the motion of the defendants RedSky Capital, LLC, and RedSky JZ Roebling, LLC, pursuant to CPLR 3211(a) to dismiss the second cause of action in the amended complaint.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The appeal has been rendered academic, in light of our determination on a related appeal from an order of the same court dated December 12, 2018 (see Metropolitan Lofts of NY, LLC v Metroeb Realty 1, LLC, ___ AD3d ___ [Appellate Division Docket No. 2019-00129; decided herewith]).
RIVERA, J.P., LEVENTHAL, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court